Deny and Opinion Filed March 12, 2014.




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-14-00033-CV

                                    IN RE MARY CANDACE EVANS, Relator

                          Original Proceeding from the County Court at Law No. 3
                                           Dallas County, Texas
                                   Trial Court Cause No. CC-12-06268-C



                                         MEMORANDUM OPINION
                                    Before Justices Moseley, Fillmore, and Brown
                                             Opinion by Justice Moseley
          Relator contends that the trial court clearly abused its discretion by granting real parties’

motion to strike the setting of relator’s motion to dismiss filed pursuant to Chapter 27 of the

Texas Civil Practice & Remedies Code, the Texas Citizen Participation Act. The Court rules on

this petition for writ of mandamus based on the pre-amendment version of the statute in effect on

the date that relator moved to dismiss in the trial court. 1

          The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown she is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)




     1
        While relator’s motion was pending in the trial court, but before the motion to strike the setting of relator’s motion was filed, the
legislature amended Chapter 27 of the Texas Civil Practice & Remedies Code. See Act of May 24, 2013, 83d Leg., R.S., ch. 1042, § 1, Tex. Gen.
Laws 2499, 2499-500 (codified at TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.004, 27.005, 27.008 (West. Supp. 2013) (effective June 14, 2013)).
(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.


                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




140033F.P05




                                             –2–